Exhibit 10.2

 

SERVICES AGREEMENT

 

This Services Agreement (this “Agreement”) is made between GlobalSCAPE, Inc., a
Delaware corporation (“GS)” and ATSI Communications Inc., a Delaware corporation
(“ATSI”), effective this 11 day of June, 2002 (the “Effective Date”).

 

1.                                      Prepaid Services.  During the Initial
Term of this Agreement ATSI shall provide the following services for GS
consistent with past practices  (the “Prepaid Services”):

 

                                                a.  investor relations;

 

                                                b.  payroll and benefits
administration;

 

c.  accounting support, including use of shared accounting platform;

 

d.  casualty and liability insurance procurement, including solicitation,
negotiation and administration, and premium payments;

 

e.  directors and officers insurance procurement, including solicitation,
negotiation, administration, and premium payments through March 11, 2003, and
beyond if cost beneficial;

 

f.  401(k) administration and contributions.

 

2.                                      Other Services.  From time to time at
GS’ request, ATSI may, but is not required to, perform services in addition to
the Prepaid Services, and from time to time at ATSI’s request GS may, but is not
required to, perform services for ATSI  (“Requested Services”).  ATSI and GS
will establish written specifications, time frames for completion, compensation
and other issues for each item of Requested Services under this Agreement in the
form attached as Exhibit A and each such written specification shall become an
addendum to this Agreement.

 

3.                                      Fees and Expenses.   The parties agree
that the value of the Prepaid Services is $5,500 per month, but that GS shall
owe ATSI no amounts as fees in relation to the Prepaid Services for the Initial
Term.  GS expenses paid by ATSI to third parties, such as 401(k) contributions
in respect of GS employees and GS’ portion of any insurance premiums, shall be
reimbursed by GS in the amount actually paid without mark-up upon receipt of
ATSI’s invoice.  Fees and expenses for Requested Services shall be as stated in
each addendum to this Agreement and shall be invoiced as provided in the
relevant addendum.  Fees and expenses are overdue thirty days following the due
date stated in the relevant addendum.  Overdue amounts shall bear interest at
five percent (5%) per annum.

 

--------------------------------------------------------------------------------


 

5.  Term and Termination.

 

(a)                                  This initial term of this Agreement begins
on the Effective Date and ends on March 11, 2003 (the “Initial Term”).  The
Agreement shall automatically renew at the expiration of the Initial Term for
successive thirty (30) day terms until terminated by either party on ten days
advance written notice.

 

(b)                                 GS may terminate this Agreement at any time
in its sole discretion, provided, however, that the Agreement will remain in
effect for the remaining term of any written addendum executed pursuant to this
Agreement as provided in Section 2.  GS acknowledges that if it terminates the
Agreement prior to the expiration of the Initial Term other than for Default, as
defined below, no amounts shall be due GS in relation to Prepaid Services not
performed after the effective date of termination.  ATSI may terminate this
Agreement at any time in its sole discretion on ten (10) days’ advance notice,
provided, however, that if ATSI terminates the Agreement other than for Default
prior to the expiration of the Initial Term, it shall pay GS a lump sum of
$5500.00 times the number of partial and full calendar months remaining until
the expiration of the Initial Term; and, provided, that the Agreement will
remain in effect for the remaining term of any written addendum executed
pursuant to this Agreement as provided in Section 2.

 

(c)                                  A party shall be in “Default” if that party
fails to perform its material obligations under this Agreement and fails to cure
the breach within fourteen (14) days of a written notice describing the breach
in reasonable detail, or (ii) that party admits insolvency, makes an assignment
for the benefit of its creditors, files for bankruptcy or similar protection, is
unable to pay debts as they become due, has a trustee or receiver appointed over
all or a substantial portion of its assets, or enters into an agreement for the
extension or readjustment of all or substantially all of its obligations. 
Termination shall be effective as of the date stated in a written notice
delivered by the terminating party.  Upon termination, each party shall return
the other party’s Confidential Information.

 

4.                                      Limitation of Damages.      NEITHER
PARTY WILL BE LIABLE TO THE OTHER FOR ANY INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE LOSS OR DAMAGE OF ANY KIND, OR FOR DAMAGES THAT COULD
HAVE BEEN AVOIDED BY THE USE OF REASONABLE DILIGENCE, ARISING IN CONNECTION WITH
THIS AGREEMENT.  The parties agree that the aggregate damages of the parties in
connection with any claims or causes of action arising under or in connection
with this Agreement will be limited as follows:

 

(a)                                  for ATSI’s failure to perform the Prepaid
Services: $50,000.00.

 

                                               
(b)                                 All other damages:  amounts due and unpaid
pursuant to this Agreement.

 

5.                                      Confidentiality.  The following
information is “Confidential Information”: (a) any information related to a
party’s assets, liabilities, financial results, business strategies, plans or
operations, (b) proprietary information, technology or know-how of either party;
and (c) either party’s customers, vendors, contractors, suppliers and personnel;
but excluding any information which is or becomes generally available to the
public other than through breach of this Agreement, or violation of law or other
agreement.  Each

 

2

--------------------------------------------------------------------------------


 

party agrees not to disclose the other’s Confidential Information to any third
party except to its agents and representatives who need to know the information
to represent or advise it with respect to the subject matter of this Agreement,
or to use the Confidential Information for any purpose other than its
performance of this Agreement; provided, however, that a party will not be
liable for disclosure of the other party’s Confidential Information if it is
required by law or regulation to be disclosed, and the disclosing party gives
advance written notice of the disclosure to the other party at the earliest
possible time and limits the disclosure to fewest number of people practicable. 
Each party agrees to use at least a reasonable degree of care to protect the
other party’s Confidential Information.

 

6.                                      Notices.   Notices under this Agreement
must be in writing and may be given (i) by hand deliver or (ii) by facsimile
followed by a copy delivered by 1st Class U.S. Mail to the following address, or
other address provided by three days’ advance notice given in accordance with
this section:

 

ATSI:

 

ATSI Communications, Inc.

 

 

6000 Northwest Parkway, Suite 110

 

 

San Antonio, Texas 78249

 

 

(210) 547-1001 facsimile

 

 

Attention:  Chief Executive Officer

 

 

 

GS:

 

GlobalSCAPE, Inc.

 

 

6000 Northwest Parkway, Suite 101

 

 

San Antonio, Texas  78249

 

 

(210) 690-8824 facsimile

 

 

Attention:  Chief Executive Officer

 

Notices will be deemed given, delivered and effective as of the time of actual
delivery if delivered by hand or the time shown on the confirmation sheet
generated by the sending facsimile machine.

 

7.                                      Miscellaneous.

 

(a)                                  This Agreement constitutes the final and
complete agreement of the parties with respect to its subject matter, and
supercedes any prior agreements, discussions or understandings, written or oral.

 

(b)                                  This Agreement may be modified only by a
written document that refers specifically to this Agreement and is signed by
both parties.

 

(c)                                  A party’s failure or delay in enforcing any
provision of this Agreement will not be deemed a waiver of that party’s rights
with respect to that provision or any other provision of this Agreement.  A
party’s waiver of any of its rights under this Agreement is not a waiver of any
of its other

 

3

--------------------------------------------------------------------------------


 

                                                rights with respect to a prior,
contemporaneous or future occurrence, whether similar in nature or not.

 

(d)                                  This Agreement may be executed in
counterparts, which together will be deemed an original.

 

(e)                                  This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of the parties hereto. 
Neither party may assign this Agreement without the prior written consent of the
other, which shall not be unreasonably withheld.

 

(f)                                    If any provision of this Agreement is
determined by a court of competent jurisdiction to be invalid or unenforceable,
such determination shall not affect the validity or enforceability of any other
part or provision of this Agreement, unless such invalidity shall have deprived
a party of substantially all of the consideration such party was to receive
hereunder.

 

(g)                                 The terms of this Agreement that by their
nature are intended to survive the termination of this Agreement (such as
confidentiality, payment) will survive the termination of this Agreement.

 

SIGNATURES APPEAR ON FOLLOWING PAGE

 

4

--------------------------------------------------------------------------------


 

                                                IN WITNESS WHEREOF, the parties
have executed this Agreement as of the date first written above.

 

 

ATSI COMMUNICATIONS, INC.

GLOBALSCAPE, INC.

 

 

By:

/s/ Stephen M. Wagner

 

By:

/s/ Tim Nicolaou

 

 

Stephen M. Wagner

 

Tim Nicolaou

 

President and

 

Chief Executive Officer

 

Chief Operating Officer

 

 

5

--------------------------------------------------------------------------------


 

Exhibit A

Form of Addendum

 

 

Services to be performed under that Services Agreement between GlobalSCAPE, Inc.
and GlobalSCAPE, Inc. dated effective June 11, 2002.

 

 

Party Performing Services:

 

 

Services:

 

 

 

 

 

Completion Time:

 

 

 

Fees:

 

 

 

Expenses:

 

 

Due Date for Fees and Expenses:

 

 

 

 

ATSI COMMUNICATIONS, INC.

GLOBALSCAPE, INC.

 

 

By:

 

 

By:

 

 

 

Name:

 

 

Name:

 

 

 

Title:

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------